Citation Nr: 1436890	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-26 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left hip disability prior to December 6, 2006, and a rating in excess of 30 percent from February 1, 2008. 

2.  Entitlement to a rating in excess of 20 percent for a right knee disability prior to April 29, 2009, and a rating in excess of 30 percent from June 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, denied a rating in excess of 20 percent for the Veteran's service-connected right knee disability, and awarded a temporary total disability rating for left hip surgery necessitating convalescence under 38 C.F.R. § 4.30 (2013), effective from December 6, 2006, to January 31, 2008, and assigned a 30 percent rating for the Veteran's left hip disability, effective February 1, 2008. 

Additionally, in an August 2009 rating decision, the RO awarded a temporary total disability rating for right knee surgery necessitating convalescence under 38 C.F.R. § 4.30, effective from April 29, 2009, to May 31, 2010, and assigned a 30 percent rating for the Veteran's right knee disability, effective June 1, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability evaluation has not totaled 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).

Next, the Board recognizes that the RO characterized the Veteran's first claim on appeal as a claim of entitlement to effective date earlier than December 6, 2006, for the assignment of a 100 percent disability rating for the Veteran's left hip.  Nevertheless, for the reasons to follow, the Board finds that the first issue on appeal is more accurately reflected as shown on the title page.  Specifically, a review of the record reveals that the Veteran filed a claim for increased rating for his service-connected left hip disability on July 31, 2006, and, pursuant to that claim for increase, an April 2007 rating decision granted a temporary total disability rating effective December 6, 2006, due to hip replacement surgery necessitating convalescence, and a 30 percent rating effective February 1, 2008.  Thereafter, in January 2008, the Veteran filed a notice of disagreement stating that, although an increase was awarded effective December 6, 2006, the date of surgery for his left hip, VA medical records showed that prior to that date, his condition had worsened to the point of requiring surgery.  Additionally, in a January 2008 statement, the Veteran's service representative expressly noted the issues of disagreement to include entitlement to an increased rating for the left hip.  In his subsequent September 2008 substantive appeal and in an August 2009 written statement, the Veteran further clarified that he was not in disagreement with the effective date of the 100 percent temporary total disability rating for the left hip, as the issue was characterized by the RO, but rather, he was in disagreement with the RO's denial of an increased rating for the left hip disability for the period prior to December 6, 2006.  Therefore, the Board finds that the issue on appeal is an increased rating claim and not an effective date claim.

In this regard, the Board notes the Veteran's assertions that the RO has not addressed entitlement to an increased rating for the left hip for the period from July 31, 2006, when he filed his increased rating claims, to December 6, 2006, when the temporary total disability rating for the left hip was affected. 

Nevertheless, the Board finds that, although the RO did not explicitly state that entitlement to an increased rating for the left hip for the period prior to December 6, 2006, was denied, such a claim was implicitly denied.  Specifically, the April 2007 rating decision acknowledged the date of receipt of the Veteran's increased rating claim as July 31, 2006, and granted increased ratings effective December 6, 2006, and February 1, 2008.  Therefore, the Board finds that the Veteran's left hip increased rating claim for the period prior to December 6, 2006, was implicitly denied when the RO declined to award an increased rating for the left hip disability for that period.  See Cogburn v. Shinseki, 24 Vet. App. at 212-13 (outlining implicit denial doctrine factors).  This same argument applies to the claim for an increase rating for the service-connected right knee disability.

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. app. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record shows that the Veteran has reported interference with employment due to service-connected disabilities, and during a May 2008 VA examination, he specifically indicated that he had to quit his job as a police officer due to his left hip and right knee disabilities.  However, the record shows that the Veteran subsequently obtained gainful employment of a sedentary nature, and the most recent VA medical records in the claims file shows the Veteran to be working.  Therefore, the Board finds that the issue of entitlement to a TDIU is not part and parcel of the Veteran's current increased rating claims and is not currently before the Board.

In August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.


FINDINGS OF FACT

1.  From July 31, 2005 (one year prior to the date of the increased rating claim), to December 5, 2006, the Veteran's left hip disability was not manifested by limitation of flexion of the thigh limited to 30 degrees or anklyosis of the hip joint and extension of the left hip was normal.

2.  Since February 1, 2008, the Veteran's left hip disability, status post total left hip replacement, has been manifested by flexion of the thigh to 90 degrees, extension limited to 5 degrees, even when considering the Veteran's pain and functional loss; and no ankylosis of the joint; or, moderately severe residuals of weakness, pain, or limitation of motion.


3.  From July 31, 2005 (one year prior to the date of the increased rating claim), to April 28, 2009, the Veteran's right knee disability was manifested by flexion, at worse, to 90 degrees and extension, at worse, to 5 degrees.

4.  Since June 1, 2010, the Veteran's right knee disability, status post right knee total replacement, has not been manifested by limitation of extension or flexion of the leg which would met the criteria for a compensable rating, even when considering the Veteran's pain and functional loss; chronic residuals consisting of severe painful motion or weakness in the affected extremity is not demonstrated; and ankylosis of the joint or, recurrent instability or subluxation is also not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left hip disability prior to December 6, 2006, and a rating in excess of 30 percent from February 1, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5054, 5250, 5251, 5252 (2013).

2.  The criteria for a rating in excess of 20 percent for a right knee disability prior to April 29, 2009, and a rating in excess of 30 percent from June 1, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5055, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to and following the initial adjudication of the Veteran's increased rating claims, letters dated in August 2006, May 2008, June 2008, and September 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that:  1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the June 2008 and September 2012 notice letters.  Although these letters were not sent prior to the initial adjudication of the Veteran's claims, this was not prejudicial to him, since the claims were readjudicated in the December 2009 and December 2012 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate the disabilities on appeal.  38 C.F.R. § 4.2 (2013).  Additionally, in a January 2008 statement, the Veteran alleged that his prior VA examination was inadequate because the VA examiner did not use a goniometer in taking the ranges of motion.  The Veteran was provided another VA examination in October 2012, and the examiner noted in his examination report that a goniometer was used.  Consequently, another examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its August 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran another VCAA notice letter, which was provided to him in September 2012.  The remand also included obtaining the Veteran's recent VA treatment records, which were associated with his Virtual VA paperless claims file.  The remand further directed the RO/AMC to provide the Veteran with another VA joints examination.  The Veteran was provided with the examination in October 2012.  Finally, the remand directed the AMC to readjudicate the claims, which was accomplished in the December 2012 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that unappealed rating decisions of May 1993 and July 2005 granted service connection for the Veteran's right knee disability and left hip disability, respectively.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Left Hip Disability

The Veteran is currently in receipt of a 10 percent rating prior to December 6, 2006, and a 30 percent rating since February 1, 2008, for the left hip disability under 38 C.F.R. § 4.71a, DCs 5010-5055.  He seeks increased disability ratings.  The Veteran asserts that his left hip disability is more severe than as reflected by the currently assigned disability ratings, excluding any period during which a temporary total disability rating was in effect.  Specifically, the Veteran asserts that, for the period prior to December 6, 2006, his left hip disability was more severe than as contemplated by the 10 percent assigned rating and had worsened to the point of requiring surgery in December 2006.

DC 5010 refers to arthritis, due to trauma, substantiated by X-ray findings.  The rater is instructed to rate as arthritis, degenerative, under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5250, 5251, 5252).  38 C.F.R. § 4.71a. 

DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated as 60 percent disabling.  Intermediate ankylosis of the hip is to be rated as 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated, is to be rated as 90 percent disabling and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  10 percent is the maximum schedular rating available under DC 5251.  38 C.F.R. § 4.71a.

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

For comparison, normal ranges of motion in the hip are from 0 degrees of extension to 125 degrees of flexion, and 0 to 45 degrees of hip abduction.  Normal See 38 C.F.R. § 4.71, Plate II (2013).

DC 5054 pertains to a total hip replacement.  DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating may be assigned following implantation of prosthesis, with moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assignable following implantation of prosthesis is 30 percent.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board will begin by addressing the 10 percent for the left hip disability in effect prior to December 6, 2006.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left hip disability prior to December 6, 2006.  Here, there is no evidence of flexion of the thigh limited to 30 degrees or anklyosis of the hip joint, to warrant a higher disability rating.  

Specifically, the Veteran was afforded a VA examination of September 2006.  At that time, the Veteran reported pain in his left hip, for which he took pain medications with some relief.  He experienced flare-ups twice per week, during which time he experienced additional limitations and used a heat pack and a cane.  He reported experiencing flare-ups when walking more than usual and especially if walking on an incline.  Regarding occupational functioning, the Veteran indicated that he worked at a desk and had not undergone a change in duties due to his hip.  Regarding activities of daily living, he experienced difficulty lifting and turning his left foot to wash it when taking a shower.  He also experienced pain in the left hip when sitting and bending forward to tie his shoe.  Additionally, due to his hip pain, he no longer played golf, paid somebody to mow his lawn, avoided playing with his children, and experienced difficulties with intercourse.

On physical examination, the left hip was tender to palpation over the greater trochanter, which was indicative of bursitis.  Left hip flexion was to 110 degrees with complaints of pain.  Extension was not tested due to obesity.  Left hip adduction was to 10 degrees and left hip abduction was to 45 degrees, with complaints of left groin pain on each range of motion.  External rotation was to 30 degrees and internal rotation was to 20 degrees, with complaints of left groin pain on both ranges of motion.  There was no additional limitation with repetitive motion.  Imaging of the left hip showed osteoarthritis with peri-articular spurs.  Based on the foregoing, the examiner diagnosed bursitis in the left hip and osteoarthritis with moderate chronic strain in the left hip.  The examiner noted that the Veteran reported additional limitations with flare-ups, but that no additional limitations with repetitive motion were noted at the examination.

The Veteran's VA treatment records dated prior to December 6, 2006, document his left hip pain and the use of a cane for the pain.  Specifically, at an October 2006 VA outpatient treatment visit, the Veteran expressed his inability to cross his left leg over his right knee because of his left hip disability.  In September 2006 and December 2006 VA treatment records, the Veteran's ranges of motion of the left hip were as follows:  flexion to 45 degrees; extension to 0 degrees; internal rotation to 5 degrees; and, external rotation to 15 degrees, all with substantial pain.

The aforementioned evidence does not document that the Veteran's service-connected left hip disability was manifested by flexion of the thigh limited to 30 degrees or anklyosis of the hip joint (i.e., immobility and consolidation of the hip joint), prior to December 6, 2006, to warrant a higher disability rating.  The fact that the Veteran had ranges of motion upon examination demonstrates that he did not have ankylosis of his left hip joint.  Prior to December 6, 2006, the Veteran's extension of the left hip was normal at 0 degrees.  Thus, a higher rating based on any limitation of extension is not warranted.  Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left hip disability prior to December 6, 2006.  38 C.F.R. § 4.71a, DCs 5010-5250, 5251, 5252, 5253.  

The Board will now address the 30 percent for the left hip disability in effect since February 1, 2008.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected left hip disability since February 1, 2008.  Here, there is no evidence of:  ankylosis of the left hip joint; moderately severe residuals of weakness, pain, or limitation of motion; or, flexion of the thigh limited to 10 degrees, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DCs 5010-5054.  

Specifically, at a VA examination of October 2012, the Veteran reported flare-ups of his left hip.  He indicated that coughing and lying flat caused pain in his groin.  At the examination, the Veteran's left hip displayed the following ranges of motion:  flexion limited to 90 degrees without objective evidence of painful motion; and, extension limited to 5 degrees without objective evidence of painful motion.  The Veteran's left abduction was not lost beyond 10 degrees.  The Veteran's left hip abduction was not limited such that the Veteran could not cross his legs, and his rotation of the left hip was not limited such that he could not toe-out more than 15 degrees.  The VA examiner found that the Veteran did not have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner concluded that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion of the left hip.  The examiner found that the Veteran's left hip disability was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner determined that the Veteran did not have additional limitation in his ranges of motion of the left hip and thigh following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the hip and thigh - specifically, less movement than normal.  

The Veteran's VA treatment records dated since February 1, 2008, document his pain and limited ranges of motion.  Specifically, at an April 2010 VA outpatient treatment visit, the Veteran ranges of motion of the left hip were as follows:  flexion to 95 degrees, with some groin pain on the left side; internal rotation to 20 degrees; external rotation to 45 degrees without pain; and, abduction to 40 degrees without
pain.  April 2010 X-rays of the left hip showed the left total hip arthroplasty to be well-seated.  The components were in excellent position with no evidence of loosening and unchanged from prior studies.  The VA physician found the Veteran's left hip symptoms to be "mild."

The aforementioned evidence does not document that the Veteran's service-connected left hip disability was manifested by:  ankylosis of the left hip joint; chronic residuals consisting of severe painful motion or weakness in the affected extremity; moderately severe residuals of weakness, pain, or limitation of motion; or, flexion of the thigh limited to 10 degrees, since February 1, 2008, to warrant a higher disability rating.  

Specifically, the Veteran's ranges of motion of the left hip without objective evidence of painful motion at the recent examination, and the VA physicians' descriptions of the Veteran's left hip disability as "mild" and "intermediate degrees," leads the Board to find that the Veteran's left hip disability is not "moderately severe" to warrant a higher disability rating.  Finally, the fact that the Veteran had ranges of motion of the left hip upon examination establishes that he does not have ankylosis of the left hip.  In light of the foregoing, the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected left hip disability since February 1, 2008.  38 C.F.R. § 4.71a, DCs 5010-5054.  

In forming these decisions, the Board has considered the Veteran's complaints of pain in the left hip.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DCs 5010-5055.  38 C.F.R. § 4.71a.  

Specifically, at the VA examination of September 2006, the Veteran reported pain in his left hip, for which he took pain medications with some relief.  He experienced flare-ups twice per week, during which time he had additional limitations and used a heat pack and a cane.  He reported experiencing flare-ups when walking more than usual and especially if walking on an incline.  The examiner found that the Veteran did not have any additional limitation of the left hip with repetitive motion.  The examiner noted that the Veteran reported additional limitations with flare-ups, but that no additional limitations with repetitive motion were noted at the examination.

At the October 2012 VA examination, the Veteran reported flare-ups of his left hip.  Specifically, he indicated that coughing and lying flat caused pain in his groin.  The VA examiner determined that the Veteran did not have additional limitation in his ranges of motion of the left hip and thigh following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the hip and thigh - specifically, less movement than normal.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left hip on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left hip to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the left hip disability based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the applicability of other DCs that would provide the Veteran with higher disability ratings, but finds none are raised by the medical evidence.

Finally, the Board observes that the Veteran has a scar associated with his service-connected left hip disability, as shown on the October 2012 VA examination report.  Specifically, at this examination, the scar was not painful, deep, or unstable, and the total area of the scar was not greater than 39 square centimeters.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish that this associated left hip scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the knee).  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected left hip disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013).  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's increased rating claim was filed in July 2006, and no such request for review under the new criteria has been made.) 

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected left hip disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings, above that already assigned, are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a left hip disability prior to December 6, 2006, and a rating in excess of 30 percent from February 1, 2008, at any time during the appeal period.  Thus, the left hip disability claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Right Knee Disability

The Veteran is currently in receipt of a 20 percent rating prior to April 29, 2009, and a 30 percent rating since June 1, 2010, for his right knee disability under 38 C.F.R. § 4.71a, DCs 5010-5055.  Prior to his total right knee replacement, the Veteran was rated under 38 C.F.R. § 4.71a, DCs 5010-5257 for his right knee disability.  He seeks increased disability ratings.  The Veteran asserts that his right knee disability is more severe than as reflected by the currently assigned disability ratings, excluding any period during which a temporary total disability rating was in effect.  

DC 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, that requirement has been fulfilled.  38 C.F.R. § 4.71a, DC 5055.  Under DC 5055, following the assignment of a total disability rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Id.

As stated above, under DC 5010, when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5256, 5260 and 5261).  38 C.F.R. § 4.71a. 

Under DC 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under DC 5260, a 10 percent rating is assigned for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum scheduler rating available under DC 5260.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum scheduler disability rating available under this code.  38 C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2013).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. at 38-43; cf. Powell, 13 Vet. App. at 34; Hicks, 8 Vet. App. at 421; Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson, 9 Vet. App. at 7.

The Board will begin by addressing the 20 percent rating in effect prior to April 29, 2009, for the right knee disability.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected right knee disability prior to April 29, 2009.  

Specifically, at a VA examination of September 2006, the Veteran reported daily pain in his right knee.  He stated that his right knee flares up three times a week, usually when he has to walk for more than 15 minutes or more than 200 feet.  He reported additional limitation with a flare-up, to include his right knee "gives way" and using a cane to walk.  At the examination, the Veteran had the following ranges of motion of his right knee:  flexion to 100 degrees and extension to 0 degrees, with pain.  The examiner found that the Veteran had an additional 5 degrees of limitation with repetitive extension of the right knee due to fatigue, making his extension 5 degrees (as opposed to 0 degrees).  The examiner determined that the Veteran can flex his right knee to 100 degrees when he has pain that persists through to 110 degrees of flexion.  The examiner concluded that the Veteran did not have any additional limitation with repetitive motion.  The examiner also found that the Veteran's gait was normal with no limp, and his knee was stable.  These findings fail to demonstrate that the criteria for a rating in excess of 20 percent have been met.

The Veteran was afforded another VA examination in May 2008.  At that time, it was noted that the Veteran had a history of anterior cruciate ligament reconstruction and had recently been receiving cortisone shots in his right knee.  However, he was to undergo one more cortisone shot and, if he did not obtain the expected results and relief, he was to be scheduled for a total knee replacement.  Regarding current symptoms, the Veteran reported constant pain, both at rest and with activity, as well as swelling, stiffness, and locking.  However, he denied instability and flare-ups.  He reported the use of a cane and a knee brace, though neither was present at the examination.  Occupationally, he had to quit his job as a police officer but found subsequent employment that was sedentary in nature.  He still sometimes had to walk but had not missed any work due to his right knee disability.  Regarding activities of daily living, the Veteran reported that he and his wife hired people to perform house maintenance, such as mowing the lawn.  The Veteran indicated that he was unable to do any strenuous physical activity, and also experienced aggravation of pain and swelling with prolonged walking.

Physical examination revealed an antalgic gait and a somewhat swollen right knee, although there was no soft tissue swelling.  There was also tenderness around the patella and the medial joint line of the right knee.  Well-healed incisional surgical scars were noted anteriorly and laterally.  Range of motion testing revealed flexion to 100 degrees.  The examiner also noted that the last five to 10 degrees of extension was limited, and range of motion was associated with pain and crepitus.  Flexion was limited by an additional 10 degrees with repetition (to 90 degrees), and was associated with pain and crepitus.  Deep knee bends could not be performed normally.  However, there was no right knee instability noted.  Imaging of the right knee revealed status post anterior cruciate ligament repair with degenerative osteoarthritis of the right knee.  No changes were noted from previous imagining performed in 2006.

Based on the foregoing, the examiner diagnosed status post anterior cruciate ligament reconstruction, right knee, with hardware in the right knee with posttraumatic degenerative joint disease.  The examiner noted that functional loss due to pain on a daily basis was moderate, or approximately 50 percent.  There was also additional joint functional limitation noted with repeat range of motion.

The Veteran's VA treatment records dated prior to April 29, 2009, document his pain, arthritis, use of cane and brace, and limited ranges of motion.  Specifically, at September 2006, December 2006, and May 2008 VA outpatient treatment visits, the Veteran ranges of motion of the right knee were as follows:  extension to 5 degrees and flexion to 100 degrees with pain.

Throughout the appeal period, the Veteran's flexion has been, at worst, limited to 90 degrees, and his extension, at worst, limited to 5 degrees, even when considering his pain and functional impairment.  The evidence also does not establish that the Veteran had recurrent instability or subluxation of the right knee, prior to April 29, 2009, to warrant a higher disability rating.  Despite the Veteran's use of a cane and brace occasionally for his right knee, none of the VA examiners or VA physicians found the Veteran to have instability of his right knee following stability testing.  Accordingly, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected right knee disability prior to April 29, 2009.  38 C.F.R. § 4.71a, DCs 5010, 5055, 5257, 5260, 5261.  

The Board will now address the 30 percent rating in effect since June 1, 2010, for the right knee disability.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected right knee disability since June 1, 2010.  

At a VA examination of October 2012, the Veteran reported flare-ups of the right knee.  He indicated that his right knee flares with exercise, and that even walking causes pain in his right knee.  At the examination, the Veteran's ranges of motion of the right knee were as follows:  flexion limited to 130 degrees; and, extension limited to 0 degrees, both with no objective evidence of painful motion.  The examiner determined that the Veteran did not have additional limitation in ranges of motion of the right knee and lower leg following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the right knee and lower leg - specifically, less movement than normal.  The examiner concluded that the Veteran's right knee disability was manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner found that the Veteran's right knee disability was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner also determined that the Veteran did not have instability or subluxation of his right knee.  

The Veteran's VA treatment records dated since June 1, 2010, document his pain, but do not provide any evidence contrary to that obtained at the VA examination.

The aforementioned evidence does not document that the Veteran's service-connected right knee disability was manifested by:  limitation of extension or flexion which would warrant a higher rating; chronic residuals consisting of severe painful motion or weakness in the affected extremity; anklyosis of the joint; and, recurrent instability or subluxation, since June 1, 2010, to warrant a higher disability rating.  As stated above, the Veteran's extension of the right knee has been, at worst, limited to 0 degrees since June 1, 2010.  The October 2012 VA examiner also found that the Veteran did not have chronic residuals consisting of severe painful motion or weakness in the affected extremity, anklyosis of the joint, or recurrent instability or subluxation.  The VA treatment records do not provide contrary evidence to that obtained at the VA examination.  Accordingly, the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected right knee disability since June 1, 2010.  38 C.F.R. § 4.71a, DCs 5010-5055.  

In forming these decisions, the Board has considered the Veteran's complaints of pain in the right knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DCs 5010-5055.  38 C.F.R. § 4.71a.  

Specifically, at the September 2006 VA examination, the Veteran reported daily pain in his right knee.  He stated that his right knee flares up three times a week, usually when he has to walk for more than 15 minutes or more than 200 feet.  He reported additional limitation with a flare-up, to include his right knee "gives way" and using a cane to walk.  The examiner found that the Veteran had an additional 5 degrees of limitation with repetitive extension of the right knee due to fatigue, making his extension 5 degrees (as opposed to 0 degrees).  The examiner determined that the Veteran can flex his right knee to 100 degrees when he has pain that persists through to 110 degrees of flexion.  The examiner concluded that the Veteran did not have any additional limitation with repetitive motion.

At the May 2008 VA examination, the Veteran reported constant pain, both at rest and with activity, as well as swelling, stiffness, and locking.  However, he denied flare-ups.  The examiner noted that functional loss due to pain on a daily basis was moderate, or approximately 50 percent.  There was also additional joint functional limitation noted with repeat range of motion.

At the October 2012 VA examination, the Veteran reported flare-ups of the right knee.  He indicated that his right knee flares with exercise, and that even walking causes pain in his right knee.  The examiner determined that the Veteran did not have additional limitation in ranges of motion of the right knee and lower leg following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the right knee and lower leg - specifically, less movement than normal.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right knee on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right knee to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the right knee based on additional functional limitation following repetitive use or flare-ups of the joint.

Finally, the Board observes that the Veteran has a scar associated with his service-connected right knee disability, as shown on the October 2012 VA examination report.  Specifically, at this examination, the scar was not painful, unstable, or deep, and the total area of the scar was not greater than 39 square centimeters.  Well-healed incisional surgical scars were noted anteriorly and laterally at the May 2008 VA examination.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish that this associated right knee scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the knee).  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected right knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805.  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's increased rating claim was filed in July 2006, and no such request for review under the new criteria has been made.) 

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected right knee disability more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, additional staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a right knee disability prior to April 29, 2009, and a rating in excess of 30 percent from June 1, 2010, at any time during the appeal period.  Thus, the right knee claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

III.  Extraschedular Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right knee disability and left hip disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left hip and right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the left hip and right knee were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected right knee disability and left hip disability cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

Entitlement to a rating in excess of 10 percent for a left hip disability prior to December 6, 2006, and a rating in excess of 30 percent from February 1, 2008, is denied. 

Entitlement to a rating in excess of 20 percent for a right knee disability prior to April 29, 2009, and a rating in excess of 30 percent from June 1, 2010, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


